Title: To George Washington from Benjamin Lincoln, 24 April 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War office Apl 24. 1783
                        
                        The inclosed are forwarded by order of Congress.
                        I have not yet heard from Sr Guy Carleton. I have the honor to be your Excellencys most Ob. servt
                        
                            B. Lincoln
                        
                    